Citation Nr: 1142930	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-47 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to exposure to ionizing radiation and chemicals.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to May 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Phoenix, Arizona RO has since maintained jurisdiction over the claim.

The Veteran testified at a Board hearing at the RO in Phoenix, Arizona in February 2010.  This transcript has been associated with the file.

The case was brought before the Board in April 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include having the RO review the most recent evidence of record and adjudicate the Veteran's claim.  The RO issued a supplemental statement of the case in September 2011 after reviewing all the evidence of record.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that non-Hodgkin's lymphoma is related to service, including claimed exposure to ionizing radiation and chemicals.



CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in September 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VHA opinion was sought given the complexity of the Veteran's claim.  In October 2010 and January 2011, a highly specialized examiner, who has particular expertise in the field of oncology/hematology commented on the etiology of the Veteran's condition.  The opinions were provided following a review of the pertinent evidence on file.  The opinions are sufficient and allow the Board to make a determination in this case. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

The Veteran claims that his non-Hodgkin's lymphoma was caused by exposure to ionizing radiation and chemicals while serving in the Navy.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a radiogenic disease may be established in one of three ways.  

First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the Veteran's claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

Third, service connection for radiogenic diseases can be established by evidence of direct service incurrence.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

Initially, the Board notes that non-Hodgkin's lymphoma is one of the specifically enumerated cancers listed at 38 C.F.R. § 3.309(d) and radiogenic diseases listed at 38 C.F.R. § 3.311.  

Radiation 

As to the first method of establishing service connection, the evidence shows that the Veteran did not engage in a radiation risk activity during dates as prescribed by statute.

A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; and (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the Veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1,1974, on Amchitka Island, Alaska, and additional criteria are met. 38 C.F.R. § 3.309(d)(3)(ii).

There is also a specific list of military operations which are considered radiation-risk activities for the purposes of determining entitlement to presumptive service connection for certain types of cancers.  38 C.F.R. § 3.309(d). 

In this case, the Veteran contends that he was exposed to radiation working as a welder and submarine inspector in the Navy beginning in 1974.  See e.g. October 2011 statements.  He also testified in February 2010 that he was exposed to nuclear reactors when working as a welder.  

Unfortunately, as noted above, the Veteran's activities while in the Navy do not qualify as "radiation-risk activities" as required under 38 C.F.R. § 3.309(d).  

As to the second method of establishing service connection, lymphomas other than Hodgkin's disease are listed as "radiogenic diseases" under provisions of 38 C.F.R. § 3.311(b)(2).  A "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2) (italics added).  The provisions of 38 C.F.R. § 3.311, however, do not create a presumption of service connection.  Rather, they provide special procedures for evidentiary development and adjudication of a claim based on a radiogenic disease.  Implicit in the regulation is the requirement for evidence of a medical nexus between the exposure to the ionizing radiation and the current disability.

In this regard, the requirements of 38 C.F.R. § 3.311 were followed by obtaining dose estimates from VA's Under Secretary for Health in December 2008, based on available methodologies.  Here, the Veteran's DD Form 1141 indicates a record of exposure to ionizing radiation.  The total amount of ionizing radiation he received was 1.791 rem (Gamma plus x-ray) deep dose equivalent between June 18, 1979 and July 25, 1986.  

A computer application (Interactive Radioepidemiological Program) then utilized the dose estimates to determine the likelihood that exposure to ionizing radiation was responsible for the Veteran's non-Hodgkin's lymphoma.  The exposure dose was assumed to have occurred as a single acute dose in the earliest year of exposure in 1979, which increased the likelihood for causation of non-Hodgkin's lymphoma in the calculation.  The results show the probability of causation, at a 99 percent confidence level, was 1.74 percent.  The Chief Public Health and Environmental Hazards Officer, who produced the report, determined it was unlikely the Veteran's non-Hodgkin's lymphoma was related to exposure to ionizing radiation while in-service based on the above findings.  See December 2008 statement.

Similarly, based on a review of all available evidence including the above opinion and the Veteran's documented in-service occupational specialty, the Director, Compensation and Pension in January 2009 also opined "that there is no reasonable possibility that the Veteran's non-Hodgkin's lymphoma was the result of his occupational exposure to ionizing radiation during service."  
 
The Board notes a statement by the Veteran's private physician, Dr. V., from May 2009 stated that the Veteran was diagnosed with non-Hodgkin's lymphoma in October 2007 and that his condition may be related to ionizing radiation.  First, it is noted that this opinion is equivocal.  Second, it does not appear Dr. V. was aware of the Veteran's level of radiation exposure when arriving at his conclusion.  Third, an accompanying rationale was not provided.  In sum, the opinion is of limited probative value. 

In October 2010, a VA examiner with expertise in the field of oncology and hematology reviewed the Veteran's file and provided an expert opinion as to whether the Veteran's lymphoma could be related to service.  He noted the pathogenesis of the Veteran's specific type of lymphoma was unclear, but that it had been linked to viruses, including hepatitis C.

In a January 2011, a VA examiner stated there had not been a documented link between the Veteran's lymphoma and exposure to radiation exposure.  It was explained that there had been several epidemiological studies which had identified lymphoma as a viral disease.  It was opined that it was less likely than not the Veteran's lymphoma was related to non-ionizing radiation.  It was also acknowledged that the Veteran did not have a history of hepatitis C.

Under these circumstances, even though the Veteran may very well have been exposed to some level of ionizing radiation while on active duty, service connection cannot be granted because the preponderance of the competent evidence is against a finding of a nexus between any such exposure and the Veteran's non-Hodgkin's lymphoma.

Alternative Bases

As to direct service connection, the Board notes that competent medical opinions of record on the question of nexus essentially weigh against the grant of service connection.  There is no clinical evidence relating non-Hodgkin's lymphoma to active duty.  

The Veteran was provided multiple medical examinations over his period of active duty, but at none of these examinations was non-Hodgkin's lymphoma diagnosed.  See e.g., September 1975, June 1983, October 1984, and December 1996 medical examinations.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.
The Veteran contends that he was exposed to chemicals, paint, and cleaning solvents throughout his time in-service.  See e.g., January 2010 statement. 

In October 2010 a VHA examiner reviewed the Veteran's file and provided an expert opinion as to whether the Veteran's lymphoma could be related to service.  As previously noted, it was indicated that the pathogenesis of the Veteran's specific type of lymphoma was unclear, but that it had been linked to viruses, including hepatitis C.  In a January 2011 addendum opinion the examiner stated there had not been a documented link between the Veteran's lymphoma and exposure to toxic chemicals or fuel.  Rather, there had been several epidemiological studies which had identified the Veteran's lymphoma as a viral disease.  The examiner's opinion was that it was less likely than not the Veteran's lymphoma was related to toxic chemical or fuel exposure.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The October 2010 and January 2011 VA opinions indicate the examiner reviewed the Veteran's service treatment records and took into account the current type of lymphoma he was diagnosed with.  The December 2008 and January 2009 VA opinions also noted the amount of radiation the Veteran had been exposed to, and it was determined it was less likely than not that his current lymphoma was related to service.  

Here, the Board assigns great probative value to the VA opinions because they are definitive, and took into account the entire record; and they considered the Veteran's estimated radiation exposure.  In the absence of evidence that documents a higher level of radiation exposure in service, the Board finds that the most probative opinion, and hence the weight of the evidence is against service connection.  There is no evidence that the claimed non-Hodgkin's lymphoma was otherwise the result of a disease or injury in service.

The Board observes at his February 2010 Board hearing the Veteran stated his physician told him it was more likely than not that his non-Hodgkin's lymphoma was directly related to service.  However, there is no evidence in the claims file reflecting such a statement by a doctor or other medical professional and the Veteran's own account of what he was told by a doctor cannot serve as competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  As discussed above, the May 2009 statement by Dr. V. that the Veteran's lymphoma "may be" related to radiation exposure does not include a sufficient rationale.  

The Board acknowledges that the Veteran believes his non-Hodgkin's lymphoma warrants service connection.  The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion linking any current lymphoma to service.  

The Board also acknowledges the medical literature, including studies, web pages, and opinions, submitted by the Veteran pertaining to non-Hodgkin's lymphoma.  However, this evidence is general in nature and no examiner has specifically related this information to the Veteran.  See Sacks v. West, 11 Vet. App. 314 (1998).  Therefore, the Board assigns more weight to the VA medical opinion noted above, which considered the facts and circumstances of the Veteran's particular history.

Furthermore, the Board observes that the Veteran contends his non-Hodgkin's lymphoma was the result of melanoma.  The Veteran testified at his February 2010 Board hearing that he had a melanoma excised from his back in approximately 1985.  In reviewing the Veteran's records, a January 1986 service treatment record corroborated that he had indeed undergone the procedure and that there was no recurrence from the initial appointment.  The January 1986 treatment record also noted biopsies (taken in May 1985) were negative for malignancy.  The Veteran also testified in February 2010 that he was still currently suffering from melanoma.  However, the October 2010 VA examiner opined the Veteran's melanoma that was excised during service had no scientific link to the Veteran's lymphoma.  Accordingly, he stated there is less likely than not any relationship between the melanoma and the Veteran's current non-Hodgkin's lymphoma.  

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for non-Hodgkin's lymphoma on a direct and presumptive basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.307, 3.309, 3.309.  

Because the competent evidence does not link the Veteran's non-Hodgkin's lymphoma to any incident in service, including exposure to ionizing radiation, the weight of the evidence is against the claim.  As the weight of the competent evidence is against the claim, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


